Citation Nr: 9917438	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-26 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a scar with 
postoperative residuals of an anal fistula, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to July 
1946, and from August 1950 to May 1953.  

This matter arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's scar with postoperative residuals of an 
anal fistula is not productive of more than constant slight 
anal leakage, or occasionally moderate anal leakage.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's scar, post-operative residuals of an anal 
fistula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic 
Codes 7332, 7335 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA has 
properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  

All relevant facts have been properly developed, and all 
evidence necessary for an equitable resolution of this issue 
has been properly obtained by the RO.  The evidence includes 
the veteran's service medical and service personnel records, 
records of medical treatment following service, and reports 
of VA rating examinations.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection was granted for the 
veteran's scar, resulting from postoperative residuals from 
an anal fistula, by a rating decision of October 1946.  A 
noncompensable evaluation was assigned, effective from July 
12, 1946.  By a rating decision of November 1983, the 
veteran's assigned rating was increased to 10 percent, 
effective from August 25, 1983.  This rating was based on 
medical evidence showing that the veteran experienced burning 
with slight bleeding around the anal area, and a slacker than 
normal sphincter.  That rating has remained in effect until 
the present time.  

The veteran currently maintains that his sphincter control is 
very poor and that about half of the time, he experiences 
spotting of his under garments.  He contends that he cannot 
completely evacuate himself, that he continually has to wash 
his undergarments, and that he refuses to wear pads.  
Therefore, the veteran asserts that he should be entitled to 
at least a 30 percent evaluation.  

In support of his claim, the veteran submitted treatment 
records from Kirby L. Sweitzer, M.D., showing that beginning 
in October 1993, the veteran was seen for complaints of 
having soiled his underwear.  On examination, he was found to 
have a small spotting problem of 10 years' duration.  Some 
weakened tone was noted in the rectum, and his sphincter was 
shown to have a small nontender scar.  At that time, the 
veteran was diagnosed with a chronic anal fissure with mild 
anal incontinence.  His treatment included engaging in 
regular Kegal exercises.  In May 1994, a follow-up 
examination showed that the veteran did not experience any 
further incontinence, and that he was entirely continent.  
However, in December, the veteran was again seen for 
complaints of incontinence and periodic spotting of the 
undergarments.  

In July 1996, the veteran underwent a VA rating examination 
in which he complained of experiencing constipation and an 
inability to empty his rectum following defecation.  He was 
noted to have a history of constipation and hard stools, 
which had been markedly improved through the use of 
Metamucil.  However, he reported that recently he had not 
been able to clear his rectum, and had to do so manually.  
Due to this problem, the veteran reported that he frequently 
soiled his undergarments.  On examination, he was found to 
have at least 2+ out of a possible 4+ of sphincter strength.  
The examiner stated that such a result indicated a fairly 
strong contraction.  The veteran indicated that he 
experienced fecal leakage after bowel movements.  The 
examiner concluded with diagnoses of constipation and fecal 
incontinence.  

In October 1996, the veteran was seen at the VA Medical 
Center (VAMC) for complaints of incontinence at times due to 
stools lodging in the rectal vault rather than the sigmoid.  
It was recommended that he continue with his Metamucil to 
correct this problem.  The record reflects that in October 
1997, the veteran was noted to have complained of being 
unable to discriminate between flatulence and feces.  The 
treatment record shows that this problem was corrected with a 
high fiber diet.  At that time, the veteran reported that he 
only had to manually dis-impact himself not more than once 
every two weeks.  

The Board has evaluated the above-discussed evidence, and 
concludes that the presently assigned 10 percent evaluation 
is appropriate for the disability at issue, and that the 
preponderance of the evidence is against a higher evaluation 
under any other diagnostic code.  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7335 (1998) fistulas in ano are to be rated 
as for impairment of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7332 (1998) provides rating criteria for 
impairment of sphincter control with respect to the anus and 
rectum.  Under that diagnostic code, a 10 percent evaluation 
is contemplated for constant slight, or occasional moderate 
leakage.  A 30 percent rating is contemplated for constant or 
frequent fecal discharge.  

For assignment of a 60 percent evaluation, there must be a 
showing of extensive leakage and fairly frequent involuntary 
bowel movements.  A 100 percent evaluation is assigned for 
complete loss of sphincter control.  Id.  The most recent 
medical evidence of record, the October 1997 treatment 
record, shows that the veteran's complaints of fecal leakage 
and problems distinguishing between flatulence and feces had 
largely been resolved through his improved high fiber diet.  
At that time, the veteran indicated that he was only required 
to dis-impact himself not more than once every two weeks.  
Such symptomatology is consistent with the 10 percent 
evaluation contemplated for a showing of constant slight, or 
occasional moderate leakage, at the most under Diagnostic 
Code 7332.  See also Francisco, supra.  

Moreover, prior to October 1997, the medical treatment 
records dating back to October 1993 only showed "small" 
spotting of the veteran's underwear and mild or minimal anal 
incontinence.  The report of the July 1996 rating examination 
shows that the veteran's reported symptoms consisted of 
having to manually dis-impact himself following a bowel 
movement because residual fecal matter would become lodged in 
the rectal vault.  At that time, these symptoms were not 
shown to involve the occasional involuntary bowel movements 
requiring the wearing of a pad contemplated for assignment of 
a 30 percent evaluation under Diagnostic Code 7332.  The 
veteran's contention that he refuses to wear a pad is an 
insufficient basis upon which to find that the criteria for 
assignment of a 30 percent evaluation have been met.  In any 
event, the veteran's symptoms were reportedly relieved by 
taking Metamucil in regulated dosages.  

Based on the foregoing, the Board finds that the criteria for 
assignment of an evaluation in excess of 30 percent for a 
scar resulting from postoperative residuals of an anal 
fistula have not been met.  In short, the medical evidence 
does not reflect symptomatology to the degree of severity as 
asserted by the veteran.  Therefore, his claim for an 
increased rating must be denied at this time.  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1998).  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no assertion 
or showing that the disability under consideration, a scar 
from postoperative residuals of an anal fistula, has 
necessitated frequent periods of hospitalization, has 
significantly interfered with the veteran's employment, or 
otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of factors 
suggestive of an unusual disability picture further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an evaluation in excess of 10 
percent for his scar, resulting from postoperative residuals 
of an anal fistula. 

ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's scar, post-operative residuals of an anal fistula, 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

